993 F.2d 913
301 U.S.App.D.C. 251
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ARKLA ENERGY RESOURCES, A DIVISION OF ARKLA, INC. et al.v.FEDERAL ENERGY REGULATORY COMMISSION.
No. 92-1041.
United States Court of Appeals, District of Columbia Circuit.
April 15, 1993.

Before:  RUTH B. GINSBURG, WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition was heard on the record on review from the Federal Energy Regulatory Commission, and was briefed and argued by counsel.   While the issues presented do not call for an opinion, they have been accorded full consideration by the Court.   See D.C.Cir.R. 14(c).   On consideration thereof it is


2
ORDERED and ADJUDGED by this Court that the petition for review is denied.   Substantially for the reasons set forth by the Federal Energy Regulatory Commission in Order Accepting and Suspending Tariff Sheets Subject to Refund and Other Conditions and Establishing Hearing Procedures, 56 FERC p 61,349 (1991), and Order Granting in Part and Denying in Part Rehearing, 57 FERC p 61,316 (1991), we find no merit in petitioner's claims that the Commission acted contrary to stated policy or statutory mandate in setting interruptible transportation rates for Ozark Gas Transmission System.   Nor does this Court find the Commission's refusal to conduct an evidentiary hearing to have been arbitrary and capricious.   We note, however, the Commission's representation that it will revisit Ozark's rates by January 1, 1994.   We also find that the Commission adequately addressed all issues requiring its consideration.   It is


3
FURTHER ORDERED, by this Court, that the Clerk shall withhold issuance of any mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b).